_ U.S. DZSTHiC-T COUFW
W&STERN D|STH|CT OF LOU|S|ANP<
F€EGENFD

 

 

JAN `l"&»l‘ 2019 UNITED sTATEs DISTRICT CoURT
mm g mm @MM WESTERN DisTRICT oF LoUlslANA
\ nn ,' W ALEXANDRIA DIvisIoN
RoBERT A. REED clvlL ACTloN No. is-cv-0095
vERsUs JUDGE DRELL

PR()CTER & GAMBLE MANUFACTURING l\/IAGISTRATE JUDGE HORNSBY
CO., ET AL
0 R D E R
For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including the Written
objections filed, and concurring With the findings of the Magistrate Judge under the
\ _ applicable laW;
IT IS ORDERED that Procter & Gamble’s Motion to Dismiss (Doc. 5) is granted
and all claims against Procter & Gamble Manufacturing Co. are dismissed With prejudice
IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 8) filed by
Bilfmger Industrial and Scott Crader is granted in part by dismissing With prejudice all
claims against Scott Crader, and is denied in all other respects. M
rHUs DoNE AND siGNED at shreveport Louisiana, this the f § y `“ day

of jim vin/gri ,2019.

 

 

, __ “MM

 

 

 

UNITED STATES DISTRICT JUDGE

DEE D. DRELL lm…wm“%`

